FILED
                            NOT FOR PUBLICATION                           APR 16 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHUXIN LI,                                      No. 10-73134

              Petitioner,                       Agency No. A096-364-617

  v.
                                                MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2014**
                               Pasadena, California

Before: FARRIS and HURWITZ, Circuit Judges, and FRIEDMAN, Senior District
Judge.***

       Shuxin Li petitions for review of a decision of the Board of Immigration

Appeals upholding the denial by an immigration judge of Li’s applications for asylum,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Paul L. Friedman, Senior District Judge for the U.S.
District Court for the District of Columbia, sitting by designation.
withholding of removal, and protection under the Convention Against Torture (CAT).

We have jurisdiction under 8 U.S.C. § 1252 and deny the petition for review.

      1. The denial of Li’s asylum application was supported by substantial evidence,

including a forensic document examiner’s testimony that a purported Chinese arrest

notice submitted by Li was prepared on the same printer as documents seized during

a raid of a Los Angeles “document mill.” Substantial evidence also supported the IJ’s

determination that Li’s testimony that his wife mailed the arrest notice to him from

China was not credible.

      2. Because Li did not establish eligibility for asylum, his applications for

withholding of removal and CAT protection were also appropriately denied. See

Singh v. INS, 134 F.3d 962, 971 (9th Cir. 1998).

      PETITION FOR REVIEW DENIED.




                                         2